DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 9/7/2021 is acknowledged and fully considered.
Status of Application, Amendments, And/Or Claims
Claims 31-41 are pending. Claims 32-39 and 41 remain withdrawn for the reasons of record at pg. 2 of the office action of 8/19/2020.
Claims 31 and 40 are under examination to the extent they read on elected analog 10 (SEQ ID NO: 46). 
Information Disclosure Statement
The Information Disclosure Statements (IDSs) filed on 6/24/2021, 7/20/2021, 9/17/2021 and 10/1/2021 have been considered. 
Response to Arguments
Claim Rejections - 35 USC § 102

The rejection of claim(s) 31 and 40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Choi et al. (US Pub. No. 20180291077, claims priority of KR 10-2015-0135872 filed on 9/24/2015) is withdrawn in view of applicants’ arguments and providing an English translation of Choi’s priority application KR 10-2015-0135872 (Exhibit A) which has been found persuasive.
Claim Rejections - 35 USC § 103-maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 31 and 40 remain rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. No.20170143802, claims priority of KR 102014-0065072) for the reasons of record at pg. 4-6 of the office action of 6/7/2021 and as discussed below.
The instantly claimed invention is broadly drawn to an insulin analog 10:

    PNG
    media_image1.png
    106
    651
    media_image1.png
    Greyscale

and a composition comprising the analog 10 as an active ingredient.
Kim et al teach an insulin analog having amino acid sequence of SEQ ID NO: 34 which is 99.1% identical to the instantly claimed analog 10 of SEQ ID NO: 46 (see sequence alignment). The only difference in the sequence taught by Kim is a Glutamic acid for aspartic acid in Formula 1, Xaa 14. This is a conservative substitution (Glu to Asp) which is well known in the art. Therefore, one ordinary skill in the art would making 
RESULT 7
US-15-313-501-34
; Sequence 34, Application US/15313501
; Publication No. US20170143802A1
; GENERAL INFORMATION
;  APPLICANT: HANMI PHARM. CO., LTD.
;  TITLE OF INVENTION: Composition for Treating Diabetes
;  TITLE OF INVENTION:Comprising Long-acting Insulin Analogue Conjugate and
;  TITLE OF INVENTION:Long-acting Insulinotropic Peptide Conjugate
;  FILE REFERENCE: 768502000300
;  CURRENT APPLICATION NUMBER: US/15/313,501
;  CURRENT FILING DATE: 2016-11-22
;  PRIOR APPLICATION NUMBER: PCT/KR2015/005424
;  PRIOR FILING DATE: 2015-05-29
;  PRIOR APPLICATION NUMBER: KR10-2014-0065072
;  PRIOR FILING DATE: 2014-05-29
;  NUMBER OF SEQ ID NOS: 41
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 34
;  LENGTH: 86
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Analog 8
US-15-313-501-34

  Query Match             99.1%;  Score 458;  DB 16;  Length 86;
  Best Local Similarity   98.8%;  
  Matches   85;  Conservative    1;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 FVNQHLCGSHLVEALYLVCGERGFFYTPKTRREAEDLQVGQVELGGGPGAGSLQPLALEG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 FVNQHLCGSHLVEALYLVCGERGFFYTPKTRREAEDLQVGQVELGGGPGAGSLQPLALEG 60

Qy         61 SLQKRGIVEQCCTSICSLDQLENYCN 86
              ||||||||||||||||||:|||||||
Db         61 SLQKRGIVEQCCTSICSLEQLENYCN 86


Applicants argue that Kim discloses an insulin analog having amino acid sequence of SEQ ID NO: 34, which is 99.1% identical to analog 10 of SEQ ID NO:46 
 Applicant has provided a declaration under 37 CFR § 1.132 filed on 9/7/2021 by Young Choi to support their argument. The Choi declaration suggests that analog 8 (with E) has about 57% insulin receptor binding as compared to analog 10 (with D) which exhibits 79% insulin binding.
Applicants’ arguments have been fully considered but they are not persuasive because a substitution of A14Y to Glue or Asp is well known in the art as evidenced by Nielsen et al. (US Pat. NO. 9,260,502, col. 2, lines 25+) which teaches that A14 position of insulin to be substituted with Glu, Asp, His. Nielsen et al is applied to support the state of the art and not as a prior art. Additionally, a conservative substitution is well known/studied in the art. Therefore, one skill in the art would have been motivated to make substitutions in insulin A-chain at position to A14E or A14D. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that analog 10 having A14D has more affinity than  analog 8 having A14E) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The declaration filed by Young Choi has been fully considered but they are not persuasive because the Examiner does not question Dr. Choi’s qualification and experience in the art. In assessing the weight to be given expert testimony, the examiner may properly consider, among other things, 1) the nature of the fact sought to be established; 2) the strength of any opposing evidence; 3) the interest of the expert in the outcome of the case; and 4) the presence or absence of factual support for the Ex parte Simpson, 61 USPQ2d 1009 (BPAI 2001), Cf. Redac Int’l. Ltd. v. Lotus Development Corp., 81 F.3d 1576, 38 USPQ2d 1665 (Fed. Cir. 1996), Paragon Podiatry Lab., Inc. v. KLM Lab., Inc., 948 F.2d 1182, 25 USPQ2d 1561, (Fed. Cir. 1993). 
1) In the instant case, the nature of the fact sought to be established is whether or not have made a conservative substitution at position 14 of insulin A-chain, wherein a substation is A14D for A14E. It is well known in prior art about substitution of A14Y to E or D (see US Pat. No. 9,260,502) and it is a conservative substitution. 
2) Regarding the strength of opposing evidence, and Applicants’ arguments that Applicants have provided supporting evidence that the claimed analog has a better insulin receptor binding affinity (79%) as compared to an analog with A14E (57% insulin binding affinity) have been fully considered but they are not deemed persuasive because the claim does not require that the claimed analog must have insulin binding affinity of at least 79%.
3) Regarding the interest of the expert in the outcome of the case, it is noted that Dr. Choi is an inventor of the application who has interest with the assignee (Hanmi Pharm. Co., LTD). 
4) Finally, with regard to the presence or absence of factual support for the expert’s opinion, it is noted that while the declaration Dr. Choi discusses that the claimed analog having insulin A-chain with A14D has higher affinity than A14E, these limitations are not recited in the instant invention. Based on consideration of the totality of the evidence, it would have been obvious to one skill in the art to make a conservative substitution at A14 position of insulin A-chain from A14Y to A14E or A14D.
Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922. The examiner can normally be reached Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GYAN CHANDRA/           Primary Examiner, Art Unit 1646